Citation Nr: 0632920	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-07 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
August 1976.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2004 rating decision by 
the Winston-Salem, North Carolina Regional Office ("RO") of 
the Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for a low back 
condition.

The veteran provided testimony before the undersigned 
Veterans' Law Judge at a travel board hearing in August 2005; 
a transcript is of record.


FINDING OF FACT

A low back condition was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back condition have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in 
February 2004, March 2004, April 2004 and March 2005.

The February 2004 and March 2005 letters advised the veteran 
that evidence showing a current low back condition that is 
linked to a low back injury or condition that was diagnosed 
in-service was necessary to substantiate the claim.  The 
February 2004, April 2004 and March 2005 letters provided the 
veteran with examples of evidence necessary to support his 
claim including dates and places of medical treatment.  
Medical authorizations were provided so VA could assist in 
obtaining private medical records.  The letters advised the 
veteran of the evidence in the claims file, of VA's duty to 
obtain relevant federal records and that VA would make 
reasonable efforts to obtain private records.  The elements 
of a claim for service connection were also provided in both 
the February 2004 and March 2005 letters.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim of 
service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its procedural posture would not 
therefore inure to the veteran's prejudice.  

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records ("SMRs") are associated with the claims 
file and the RO has requested and obtained all available 
medical records.  Additionally, the veteran was afforded an 
examination in connection with the claim in December 2004.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Merits of the Claim

The veteran seeks service connection for a low back 
condition.  The preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

The veteran claims that he sustained a back injury in May 
1976 while participating in physical training at Fort 
Benjamin, Harrison, Indiana and that he has had recurring 
lower back problems since his discharge from military 
service.  SMRs show diagnosis and treatment for lumbosacral 
back strain and spasms which were treated with medications 
and heat application in May 1976 through July 1976.  However, 
the veteran's military separation examination in August 1976 
is negative for any notations of continued low back problems.  
In fact, at the time of his separation from active duty, the 
veteran's PULHES profile was noted to indicate that he was in 
a "high level of fitness":

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 [high level of fitness] to 4 [a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service].). 

Following his discharge, the veteran reports he has 
continuously experienced low back pain.  He also identified 
private medical records evidencing treatment for low back 
pain.  A 1999 private medical report notes the veteran claims 
he first injured his back in May 1976, reinjured his back in 
1978 after lifting a heavy item and again in 1998 after 
falling while working a cotton gin.  A March 2002 Moses Cone 
Health System emergency department record shows the veteran 
was treated for low back pain and spasms after being struck 
by a car while he was crossing the street.  Records from the 
Liringis Chiropractic Clinic show treatment for low back pain 
from March 2002 through May 2002.  A July 2002 radiology 
report from the Moses Cone Health System notes a separate 
motor vehicle accident resulting in low back pain extending 
into the right leg.  The report indicates no acute 
abnormality noted in the lumbosacral spine with chronic 
degenerative disc disease noted at L5-S1.  Comparison to 
previous studies of 12/00 and 3/02 revealed no significant 
interval change.  A December 2000 "Acute Care Record" from 
the Moses Cone Health System also notes the veteran reported 
an in-service low back injury with subsequent "multiple 
injuries" to his back including falling 10-15 feet off a 
trailer.  No private medical records were available prior to 
1999.

In the course of the development of his claim, the veteran 
underwent a VA medical examination in December 2004.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant] contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The December 2004 VA examiner reviewed the veteran's claims 
file, noting his history of in-service complaints of back 
pain, and observing that the veteran's other medical records 
dating back to the 1990s indicated "multiple injuries" to 
the back including motor vehicle accidents and industrial 
accidents.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).  The examiner also traced the 
above-reviewed treatment records, noting that the veteran's 
back pain remained symptomatic, and diagnosed the veteran 
with degenerative disc disease and degenerative joint disease 
of the lumbosacral spine.  However, the examiner opined that 
the veteran's claim that his current low back condition is 
related to his low back condition in-service was speculative 
in nature and did not rise to the level of as likely as not.  
The examiner stated that while the veteran had some 
complaints of back pain while in service, he also had 
multiple injuries to the back after military service, and it 
is not possible to say that the in-service incident caused 
any of the subsequent back injuries.  He further stated that 
it is not possible to determine which of the incidents might 
have caused the veteran to have the currently diagnosed back 
condition 25 years later without resort to unfounded 
speculation.

Thus, the record shows no competent medical evidence that 
links the veteran's in-service back complaints with any 
current diagnosis.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a) (2006).  The sole evidence of such a linkage is the 
veteran's contention, and the veteran is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Thus, the 
veteran is not medically qualified to provide the opinion 
that the veteran's current back disability is related to his 
injury in-service.  

The VA medical examiner indicated that it would be 
speculative to relate the veteran's current back disability 
to service and therefore the preponderance of evidence is 
against this claim.  The award of benefits may not be 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102 (2006); see Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran held to be speculative); Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Thus there is no competent medical opinion of 
record holding that the veteran's current back condition is 
related to the May 1976 lumbosacral strain.

ORDER

Service connection for a low back condition is not 
established.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


